Citation Nr: 1225382	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  07-39 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & J.G., Jr.

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to December 1968.  He died in December 2006.  The appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional office (RO) in North Little Rock, Arkansas.  

In November 2008, the appellant was afforded a videoconference hearing before S. B. Mays, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The Veteran died in December 2006; the death certificate, in Part I, lists the immediate cause of death as multiple organs failure, due to (or as a consequence of) metastatic lesions in the lungs and the pancreas, due to (or as a consequence of) hepatocellular carcinoma; Part II ("Other significant conditions contributing to death but no resulting in the underlying cause given in Part I") lists emaciation, diabetes mellitus, peptic ulcer disease, and gastroesophageal reflux disease.    

2.  At the time of the Veteran's death, service connection was in effect for disabilities that included diabetes mellitus, type 2, and duodenal ulcer.  
3.  A VA endocrinologist has concluded that the Veteran's cause of death was metastatic pancreatic cancer, and that it is at least as likely as not that the Veteran's service-connected diabetes mellitus was etiologically related to his pancreatic cancer, and it therefore contributed to his death.

4.  The Veteran's cause of death is related to a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.309, 3.312 (2011).  

2.  The grant of entitlement to service connection for the cause of the Veteran's death renders moot the appellant's claim of entitlement for DIC benefits.   38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.361 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The appellant contends that the Veteran's cause of death is related to his service.  

For a grant of service connection for the cause of death, pertinent regulations require a showing that either the fatal disease was incurred in or aggravated by service or, in some instances, was manifest to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such evidence, the regulations require a showing that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  

With respect to the principal cause of death, VA regulations provide that a "service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted on the basis of a post-service initial diagnosis of a disease when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).  
Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  

The Veteran's service treatment reports do not show any relevant treatment.  The Veteran's MEB (medical evaluation board) examination report, dated in August 1968, shows that his endocrine system was clinically evaluated as normal.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1970 and 2006.  This evidence shows that in March 2004, he was first diagnosed with diabetes mellitus.  An April 2005 VA examination report contains diagnoses noting that his diabetes mellitus was well-controlled.  

In November 2006, the Veteran was admitted to a VA facility due to symptoms of jaundice.  X-rays of the chest showed evidence of soft tissue fullness, right infrahilar region, suspicious for a mass.  A CT scan of the chest showed a mass at the right infrahilar region highly suggestive of malignancy.  The scan also showed right hilar lymphadenopathy probably representing metastatic diseases, smaller lymph nodes seen in left hilum, multiple lesions in the liver having the appearance of metastatic disease, thickening or small effusion involving the inferior portion of the mediastinum adjacent to the distal esophagus, probably scarring in the left lung base, and arteriosclerotic plaque in the aorta and coronary arteries.  He was admitted with the diagnosis of pulmonary embolism and treated for such.  It was noted that the Veteran had been recently diagnosed with a lung mass, pulmonary emboli, pancreatic mass, and liver lesions.  He was transferred for further evaluation of his obstructive jaundice and metastatic liver disease.  See December 2006 Discharge Summary Report.

According to a December 2006 VA oncology note, the Veteran was diagnosed with Stage IV metastatic pancreatic adenocarcinoma.  He was given palliative care, but his death ensued in mid-December 2006.
The Veteran died in December 2006.  The death certificate, in Part I, lists the immediate cause of death as multiple organs failure, due to (or as a consequence of) metastatic lesions in the lungs and the pancreas, due to (or as a consequence of) hepatocellular carcinoma.  In Part II ("Other significant conditions contributing to death but no resulting in the underlying cause given in Part I") the death certificate lists emaciation, diabetes mellitus, peptic ulcer disease, and gastroesophageal reflux disease.

In an August 2007 statement, a VA nurse practitioner opined that, "[a]t this time, with the information available, it does not appear that either the diabetes or the peptic ulcer disease was a contributing factor to his death."

In August 2011, the Board referred this case for an expert medical opinion.  The examiner was asked to comment on the likely primary site of the Veteran's metastatic cancer that caused his death, and whether it is at least as likely as not the metastatic cancer that caused the Veteran's death is related to service.  

In September 2011, a medical expert in oncology concluded that the evidence supported a diagnosis of metastatic cholangiocarcinoma, and that he could not say that the cancer was in any way related to the Veteran's military service.  As to any contribution of the Veteran's service-connected diabetes mellitus and duodenal ulcer, the medical expert deferred to experts in those fields.  

In August 2011, the Board requested medical opinions from an endocrinologist and a gastroenterologist.  

In May 2012, an opinion was received from a VA gastroenterologist, who concluded that the Veteran did not have hepatocellular carcinoma (as stated on the certificate of death), rather, he had pancreatic adenocarcinoma, which was the cause of death, and which had metastasized into the liver and lungs.  The physician further concluded, inter alia, that the Veteran's service-connected duodenal ulcer did not contribute substantially or materially to his death.  

In June 2012, an opinion was received from a VA Chief of Endocrinology, who essentially determined that the Veteran's service-connected diabetes mellitus did not cause debilitating effects or make him materially less capable of resisting the effects of his cancer.  She then provided an extended discussion of the possible relationship between diabetes mellitus and pancreatic cancer, with citation to medical studies.  She stated that it is "controversial" whether diabetes mellitus is a risk factor for the development of pancreatic cancer, or whether it is a result of the pancreatic cancer.  She concluded, "I would have to say that in my opinion, it is at least as likely as not that this Veteran's service-connected DM (diabetes mellitus) was etiologically related to his pancreatic cancer, and it therefore contributed to his death."  

The Board finds that service connection for the cause of the Veteran's death is warranted.  At the time of the Veteran's death, service connection was in effect for disabilities that included diabetes mellitus, type 2.  A VA endocrinologist has concluded that it is at least as likely as not that this Veteran's service-connected diabetes mellitus was etiologically related to his pancreatic cancer, and that it contributed to his death.  Although an August 2007 opinion of a VA nurse practitioner weighs against the claim, the Board affords more probative value to the opinion of the endocrinologist, based on her greater expertise.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The endocrinologist also cited to medical studies in arriving at her opinion.  Therefore, resolving all doubt in the appellant's favor, the Board finds that the evidence is at least in equipoise, and that service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

As a final matter, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this case, as the Board has fully granted the appellant's claim, the Board finds that a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the appellant is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

II.  Dependency and Indemnity Compensation (DIC)

In Part I of this decision, the Board determined that service connection for the cause of the Veteran's death is warranted.  As a result, the appellant, who is the surviving spouse, has been awarded DIC compensation under 38 U.S.C.A. § 1310.  In its March 2007 rating decision, the RO indicated that it had denied the appellant's claim for DIC under 38 U.S.C.A. § 1318.  

The Court has indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318.   See Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant.  Section 1318 is only applicable if the Veteran's death is found to be nonservice-connected.  See 38 C.F.R. § 3.22(a).  In summary, in light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C. § 1310, the 


      
      
      
      
      
      (CONTINUED ON THE NEXT PAGE)

claim of entitlement to DIC under 38 U.S.C. § 1318 is moot, and the claim is dismissed.  

ORDER

Service connection for the cause of the Veteran's death is granted.

The appellant's claim for DIC benefits under 38 U.S.C.A. § 1318 is dismissed.  



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


